Citation Nr: 1138320	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-09 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for avascular necrosis/trochanteric bursitis of the right hip, claimed as secondary to service-connected left knee disability.

2.  Entitlement to service connection for degenerative osteoarthritis of the right knee, claimed as secondary to service-connected left knee disability.

3.  Entitlement to service connection for discogenic changes of the lumbar spine, claimed as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from January 1975 to January 1978.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied entitlement to right hip, right knee, and low back disabilities.  The issues have been recharacterized to reflect the specific diagnosed disabilities for which the Board is granting service connection herein.

A notice of disagreement was received in May 2007, a statement of the case was issued in February 2008, and a substantive appeal was received in March 2008.  A personal RO hearing was held in June 2008 and a Board hearing at the local RO before the undersigned was held in February 2011.  Copies of both transcripts have been associated with the claims file.    


FINDINGS OF FACT

1.  The Veteran's avascular necrosis/trochanteric bursitis of the right hip is proximately due to his service-connected left knee disability.  

2.  The Veteran's degenerative osteoarthritis of the right knee is proximately due to his service-connected left knee disability.

3.  The Veteran's discogenic changes of the lumbar spine are proximately due to his service-connected left knee disability.

CONCLUSIONS OF LAW

1.  Avascular necrosis/trochanteric bursitis of the right hip was incurred secondary to the service-connected left knee disability.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  Degenerative osteoarthritis of the right knee was incurred secondary to the service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

3.   Discogenic changes of the lumbar spine were incurred secondary to the service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for right hip, right knee and low back disabilities.  Specifically, he is claiming that these disabilities are secondary to his service-connected left knee disability.  As the same evidence is applicable to all three issues, the Board has addressed them together under this analysis.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection is warranted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is the primary theory advanced in this case.

Service treatment records are silent with respect to any injuries or complaints concerning the right hip, right knee and low back.  However, the evidence of record does show that the Veteran sustained a left knee injury in service and underwent surgery.  He also had three subsequent surgeries, including a total left knee replacement in December 2008.  VA treatment records have characterized the left knee disability as severe and the Veteran's service-connected left knee is currently evaluated as 60 percent disabling.  

Post service VA treatment records also showed continuing complaints of right hip, right knee and low back pain.  The records further indicated that the Veteran walked with an antalgic gait.  A November 2004 x-ray of the lumbar spine, showed mild discogenic degenerative changes.  Another x-ray of the right hip showed avascular necrosis of the femoral head.  In December 2007, the Veteran underwent a total right knee replacement.  A January 2009 VA treatment record also showed that the Veteran had avascular necrosis/trochanteric bursitis of the right hip, which was also in need of replacement.  

A December 2005 opinion from the Veteran's VA doctor stated that the Veteran had severe degenerative arthritis of the left knee that had increased in severity over time.   This disability had also affected his right knee, low back and right hip.  She noted that hip and knee replacements had been recommended.  

The Veteran was afforded a VA examination in January 2006 by a physician.  On examination, it was noted that the Veteran had considerable difficulty getting in and out of a chair and on and off the examining table.  It was observed that he walked with a cane for support and with an antalgic gait.  After reviewing the claims file and examining the Veteran, the examiner diagnosed degenerative arthritis, left knee, and degenerative arthritis of multiple joints, including lumbar spine, right hip and right knee, as well as nuclear bone scan evidence of degenerative joint disease involving other joints as well.  The examiner opined that there was no causal connection between the left knee problem and the multiple degenerative joints throughout the rest of his body.  He continued that it was unusual that the Veteran would have such widespread degenerative changes, but he had been evaluated by rheumatology, and no apparent cause had been noted.  

In support of his claim, the Veteran submitted an April 2007 private opinion by a medical doctor.  The doctor noted that the Veteran had three surgeries on the left knee in 1976, 1986 and 1999.  In 2001, the Veteran developed right knee pain and subsequently the next year, right hip pain.  He currently had severe right knee and right hip pain.  The examiner felt that this pain that had developed in the right knee and right hip was a direct relation of his inability to walk normally with his left knee.  His gait was asymmetric and he limped quite badly when he walked.  The left knee had generalized effusion and the quadriceps muscle was atrophic.  These findings were also noted in a previous March 2007 treatment record.  The examiner had also observed a history of back pain over the last six to eight months.  

Moreover, importantly, a May 2008 opinion by a VA surgical assistant, which was also acknowledged by a VA orthopedic resident surgeon, indicated that it was as likely as not that the chronic arthritis condition in the Veteran's left knee contributed to early degenerative joint disease in the right knee, eventually resulting in knee replacement surgery.  The surgical assistant added that consideration for this disability for an adjunctive condition was reasonable.

In contrast, in a July 2008 addendum, the same VA examiner who conducted the January 2006 VA examination opined that degenerative osteoarthritis of the right knee, avascular necrosis of the right hip and mild discogenic changes of the lumbar spine were not caused by or a result of osteoarthritis of the left knee.  He reasoned that while degenerative joint disease and a painful knee joint may cause transient pain in other joints due to altered gait, there was no evidence either in his experience or in the extensive medical research that would support full-blown disease, especially of the magnitude of the Veteran's disease, and especially the loss of blood supply to the femoral head of the right hip.  

At the RO and Board hearings, the Veteran testified that his disabilities of the right hip, right knee and low back developed due to overcompensating for his service-connected left knee.  He walked different and had to use a walker or cane to ambulate.  He indicated that he had undergone right hip and bilateral knee surgeries.  

The Board is faced with a conflicting medical record as to whether the Veteran's right hip, right knee and low back disability are secondary to his service-connected left knee disability.  A private doctor and the Veteran's VA treating physicians have opined that the Veteran's altered gait resulting from the service-connected left knee disability has led to the right hip, right knee and low back disorders.  On the other hand, the VA examiner who conducted the January 2006 examination and prepared the subsequent July 2008 addendum has opined that there is no such causal connection.  All of the examiners are familiar with the Veteran's medical history.  All of the examiners are also identified as medical professionals.  Significantly, all of the examiners have reported problems with an antalgic gait, and the VA examiner noted that the Veteran was using a cane.  

Further, the Veteran has credibly testified that his left knee disability has caused him to alter his movements, and resulted in right hip, right knee, and low back problems.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Indeed, even as to matters of diagnosis and etiology, the Board cannot categorically discount lay testimony.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The Board finds that the Veteran is competent to state his observations with regard to symptoms experienced as a result of compensating for his left knee disability by altering his movements.

The Board is thus presented with an evidentiary picture which shows conflicting opinions by medical professionals.  None of the opinions are significantly more detailed than the other, and they all recognize the altered gait resulting from the left knee disability.  After balancing these medical opinions based on the relevant factors of the reasoning of the opinions and the qualifications and information available to those opining, and considering the Veteran's lay testimony, the Board concludes the evidence is approximately balanced as to whether the Veteran's left knee disability has caused his diagnosed right hip, right knee, and low back disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  In such situations, the reasonable doubt created by the approximately balanced evidence must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  Accordingly, the Board finds that service connection is warranted on a secondary basis for the diagnosed right hip, right knee, and low back disabilities.

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran are being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Seri v. Nicholson, 21 Vet. App. 441, 447 (2007) (the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim).


ORDER

Entitlement to service connection for avascular necrosis/trochanteric bursitis of the right hip, claimed as secondary to service-connected left knee disability, is granted.

Entitlement to service connection for degenerative osteoarthritis of the right knee, claimed as secondary to service-connected left knee disability, is granted.

Entitlement to service connection for discogenic changes of the lumbar spine, claimed as secondary to service-connected left knee disability, is granted.


____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


